Title: To John Adams from Thomas Barclay, 3 April 1787
From: Barclay, Thomas
To: Adams, John


          
            Dear Sir
            Barcelona 3d. April 1787—
          
          Inclosed is a letter for M. Jay Covering Copies of sundry letters to M. Lamb and of one to M. Carmichael, If you will take the Trouble of perusing them, You will see My situation and intentions as Clearly as I Do my self, and I shall, unless I am prevented by some unforeseen accident, have the pleasure of taking Your Commands in person for America, Early I hope in July, I will be obliged to stop a short time at Bordeaux, where I made a Purchase of Arms and Ammunition for the State of Virginia, another at L’Orient, and a third with my Family, from whence, (St. Germains) I shall proceed to England on my way to America— I shall Communicate my Veiws to you when I see you, not in the least Doubting Your aid in Carrying them into Execution if you approve of them, as I think you will Do—and if the Proposition which I mean to make to Congress Do’s not prove acceptable, my Intention is to Remain in America—
          I have received my account Current from Lynch & Bellew of Cadiz, and am obliged of this Date to value on You in their favor at Ten days sight for Three Hundred and Twenty five pounds Sterling, which

please to Honor and apply to the Debit of the United States, assuring yourself that I shall Settle the whole account with You to your satisfaction I Cou’d not put these Gentlemen off untill a Sale of the articles at L’Orient &c, be made, They have not Charged any Commission for their Trouble, and no Expence on the money which I took up in Barbary arises, and the actual Duty and Charges of Replacing it. The news here is that the Neapolitan Ambassador has obtained a Truice for three months from Algiers, and that the Count d’Expilly has Returned to Spain, after having Done something highly offensive to the Dey and Regency there— I am with Very great Esteem / Dear Sir / Your most Obed. / Humble servant,
          
            Thos Barclay
          
        